Citation Nr: 0813441	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 50 percent.  

2.  Whether the veteran is competent for purposes of 
disbursement of VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in November 2006.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The Board remanded the case in February 2007 for the RO to 
readjudicate the issues on appeal, considering the additional 
medical evidence that was received after the March 2004 
statement of the case.  The requested actions have been 
completed and the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder does not cause 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas, and does not 
cause total occupational and social impairment.  

2.  The medical evidence of record shows that, due to his 
psychiatric disorders, his functional illiteracy, and his 
cognitive deficit, the veteran does not have the capacity to 
manage his affairs, including disbursement of funds, without 
limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, 
Code 9400 (2007).

2.  The veteran is incompetent for purposes of disbursement 
of VA benefits.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.353 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Anxiety disorder

The present appeal involves the veteran's claim that the 
severity of his service-connected generalized anxiety 
disorder warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

VA examiners in recent years have varied somewhat in the 
descriptions of their evaluations of the veteran.  For 
instance, a clinic examiner in March 2000 stated that the 
veteran's affect was slightly inappropriate, that he had 
religious ideas of reference vs. delusions, and that his 
insight was limited, and a VA compensation examiner in 
December 2002 indicated that the veteran reported visual 
hallucinations, but denied delusions.  In addition, the 
December 2002 examiner noted that his thought processes were 
tangential and difficult to follow; but a compensation 
examiner in August 2004 stated that there was no impairment 
in thought process or communication.  However, no examiner 
has indicated that the veteran was not clean and neatly 
dressed or that he could not attend to his own activities of 
daily living.  All examiners have stated that the veteran was 
completely oriented.  Although some examiners have noted some 
memory deficit, any problem the veteran may have had with 
memory did not extend to remembering his own name or the 
names of family members.  While one examiner did report that 
the veteran would become anxious during stressful activities, 
there is no evidence that he has any difficulty in adapting 
to such circumstances.  Examiners have regularly reported 
that the veteran is friendly and cooperative; there is no 
evidence that he has any difficulty in establishing and 
maintaining effective relationships.  Significantly, the 
August 2004 examiner report few abnormal psychiatric clinical 
findings at all, attributing most of the veteran's cognitive 
problems to his illiteracy, modest IQ, and poor fund of 
knowledge.  No recent examiner has assigned a Global 
Assessment of Functioning (GAF) score of less than 50 for the 
service-connected anxiety disorder.  

In short, although there is some evidence that the veteran 
may occasionally meet one or two of the criteria for a higher 
rating for his generalized anxiety disorder, the medical 
evidence clearly shows that the manifestations of the 
veteran's anxiety disorder more nearly approximate the 
criteria required for a 50 percent rating.  The Board finds 
that the veteran's generalized anxiety disorder does not 
cause occupational and social impairment with reduced 
reliability and productivity or deficiencies in most areas, 
and does not cause total occupational and social impairment.  

The Board notes that the December 2002 examiner listed 
diagnoses of generalized anxiety disorder, probable PTSD, and 
dementia of unknown etiology; he noted, however, that the 
dementia was not service-connected.  Although the veteran's 
daughter has argued that the veteran's dementia (which the 
December 2002 examiner indicated provided significant 
impairment) should not be disassociated from his service-
connected anxiety disorder, the August 2004 examiner 
specifically addressed that question and stated that the 
veteran clearly did not have PTSD and that his anxiety was 
mild, never interfering with his activities, relationships, 
or occupation.  He also stated that, although the veteran 
appeared to be demented, he in fact had a life long problem 
with cognition which accounted for the appearance of 
dementia.  The only psychiatric diagnosis assigned by the 
August 2004 examiner was mild generalized anxiety disorder 
for which he assigned a GAF score of 65.  

The August 2004 examiner also indicated that the veteran, who 
is currently 91 years old, retired when he was 62 or 63 when 
he could collect Social Security benefits.  It was noted that 
the veteran was still active in church and enjoyed working in 
his yard.  He had a good relationship with his wife and 
children, except for one son where the relationship is fair.  

Therefore, the Board concludes that the veteran's service-
connected anxiety disorder has been manifest throughout the 
appeal period by symptoms and clinical findings indicative of 
no more than moderate psychiatric impairment warranting no 
more than a 50 percent rating under the provisions of 
Diagnostic Code 9400.  Because a 50 percent rating is already 
in effect, an increased rating for the disability must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Competency

The veteran is rated incompetent for VA benefits purposes, 
and claims that competency status should be restored.  For VA 
purposes, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  

A longitudinal review of the record discloses that service 
connection has been in effect for a psychiatric disorder 
since 1947.  A VA psychiatric examiner in December 1992 
described the veteran's psychiatric manifestations and 
diagnosed mild to moderate generalized anxiety disorder and 
organic mental syndrome, and also listed a provisional 
diagnosis of undifferentiated schizophrenia.  He commented 
that the veteran's competency was limited at that time.  

In March 2000, the veteran was seen in the VA clinic for 
psychiatric supportive therapy.  The examiner noted the 
veteran's statement that his "mind is just gone, can not 
think of things, but denies being lost or confused on this 
visit.  He complains of inability to remember individual's 
name, what things are and how they are used."  The examiner 
noted that the veteran was "not overtly psychotic, but has 
religious ideas of references vs. delusions.  His insight is 
limited."  Finally, the examiner commented that the veteran 
was not capable of handling his personal affairs.  

In conjunction with the veteran's current claim for an 
increased rating for his psychiatric disability, a VA 
compensation examination was conducted in December 2002.  
That examiner noted that the veteran had visual 
hallucinations, but no delusions.  His thought processes were 
very tangential and difficult to follow.  He had difficulty 
performing basic calculations and couldn't interpret 
abstractions.  The veteran appeared to have little short-term 
memory.  The examiner pointed out that the veteran had a 
sixth grade education.  Listing diagnoses of generalized 
anxiety disorder, probable PTSD, and dementia of unknown 
etiology, the examiner assigned GAF scores of 50 for the 
anxiety disorder, 50 for PTSD, and 25-30 for the dementia.  
That examiner did not specifically comment on the veteran's 
competency.  

Finally, another VA compensation examination was conducted in 
August 2004.  That examiner's report went into considerably 
more detail about the veteran's psychiatric history and 
symptoms.  The examiner noted few abnormal psychiatric 
manifestations - he indicated that the veteran's short- and 
long-term memory appeared slightly diminished, but he stated 
that that appeared to be life long.  It was noted that the 
veteran had practically no education and could not read a 
sentence.  His IQ was modest, but was within normal limits.  
The examiner stated that because of those facts, he appeared 
to be demented when in fact he had a life long problem with 
cognition and poor fund of knowledge.  The veteran was able 
to state the approximate amounts of his VA disability and 
Social Security checks, but could not provide any information 
on outflow or obligations.  The examiner stated that, given 
the veteran's illiterate status, his poor fund of knowledge, 
and inability to accurately provide data on his financial 
obligations, he was not capable of managing his financial 
affairs, and that his VA funds should continue to go to the 
veteran's daughter for supervision.  

Neither the veteran nor his daughter, who was appointed as 
his guardian, has furnished any competent medical information 
- or even any argument - indicating that the veteran is 
able to manage his financial affairs.  38 C.F.R. § 3.353(c); 
Sanders v. Brown, 9 Vet. App. 525 (1996).  

The evidence of record is clear, convincing, and leaves no 
doubt that the veteran is incompetent to handle disbursement 
of funds without limitation.  As such, the Board finds that 
the veteran is incompetent for handling disbursement of funds 
for VA purposes.  

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, the veteran and his daughter clearly discussed 
his psychiatric disability with recent VA examiners in the 
context of its effect on his employment and daily activities.  
Moreover, both the rating decision and the statement of the 
case and supplements thereto, as well as numerous letters 
from the RO in conformance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), that discussed the assignment of 
higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  Thus, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decisions 
that are the subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded two VA compensation examinations, 
and VA treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

An increased rating for generalized anxiety disorder, 
currently rated 50 percent, is denied.  

The veteran is incompetent for VA purposes; his appeal is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


